                Case 8:21-cr-00021-MAD Document 26 Filed 08/19/21 Page 1 of 1
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK                                             CLERK’S REQUEST & ORDER FOR
                                                                            DISPOSITION OF PASSPORT

UNITED STATES OF AMERICA
            v.                                                            Case No. ______________________

_____________________________
(Defendant)


I, ____________________________, Deputy Clerk, certify that upon examination of the docket, the following indicated
action is appropriate:


        Return passport to Defendant based upon:

              Defendant found Not Guilty at Trial         Case dismissed by Order of the Court


        The defendant was found GUILTY at Trial or Entered a GUILTY Plea and was sentenced to:

              Term of Supervised Release/Probation               Term of Imprisonment


        The defendant is a FUGITIVE, as of __________________________

        The defendant was arrested in this district and ordered to surrender his/her passport. The defendant is being
        transferred to the court where charges are pending - Rule 5(c)(3). The passport is Ordered to be sent to the
        Transferee District indicated below, pursuant to Rule 5(c)(3)(E).


        The above action was disposed of more than ten (10) years ago and/or the passport is no longer valid.
                                                    --------

The Clerk’s Request for Disposition of Passport as noted above is hereby GRANTED. The clerk shall forward
the passport via Certified Return-Receipt mail to:


     U.S. Department of State            U.S. Immigration & Customs Enforcement                       Court Address
     (U.S. passports)                    (Foreign passports)                                          indicated below

IT IS SO ORDERED.
                                                                          _________________________________
Dated: _________________                                                       NYND Judicial Officer

 U.S. Passports sent via                For Foreign passports:                  Transferee Court & Case Number (*)( ):
 US Postal Service or FedEx:

 Office of Legal Affairs, Passport      Immigration & Customs                   U.S. District Court            Transferee
 Services                               Enforcement                                                            Court Case
 U.S. Department of State               Field Office Director - Buffalo                                         Number:
 CA/PPT/L/LA                            250 Delaware Avenue
 44132 Mercure Circle                   Buffalo NY 14202
 P.O. Box 1227
 Sterling VA 20166-1227


(*) - When transferring Passport to another court, provide a copy of this document along with the
Passport.
( ) - Serve Counsel and U.S. Probation
